Case: 20-30047     Document: 00515678842         Page: 1     Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 18, 2020
                                  No. 20-30047                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Richard W. Borek, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:18-CR-205-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Richard W. Borek, Jr., appeals his sentence of 50 months of
   imprisonment for attempted bank fraud. The district court sentenced him to
   41 months of imprisonment, at the top of the guidelines range; given that he
   committed this offense while on pretrial release, he received an additional


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30047      Document: 00515678842           Page: 2    Date Filed: 12/18/2020




                                     No. 20-30047


   nine months of imprisonment pursuant to 18 U.S.C. § 3147; his combined
   50-months’ sentence was ordered to run consecutive to the federal sentence
   he is serving; and he was ordered to pay restitution related to counts that
   were dismissed and to which he did not plead guilty. Because Borek agreed
   in the plea agreement to pay restitution to Iberia Bank and Home Bank for
   the loss alleged in the dismissed counts, the district court was authorized to
   order restitution in accordance with the plea agreement. See 18 U.S.C.
   § 3663A(a)(3).
          Borek preserved a challenge to the substantive reasonableness of his
   sentence by raising his arguments in the district court and advocating for a
   more lenient sentence. See Holguin-Hernandez v. United States, 140 S. Ct.
   762, 766-67 (2020). Using a bifurcated review process, this court first
   examines whether the district court committed any significant procedural
   error. Gall v. United States, 552 U.S. 38, 51 (2007). If the district court’s
   decision is procedurally sound, this court then considers the substantive
   reasonableness of the sentence under an abuse of discretion standard,
   irrespective of whether the sentence falls within the guidelines range. Id.
          Here, Borek’s 50-months’ sentence, including the nine-months’
   sentence enhancement pursuant to § 3147, is not within his guideline
   imprisonment range of 33 to 41 months. It is not apparent from the record
   whether the district court imposed an upward variance or an upward
   departure. In any event, this court has held that the specific characterization
   as a departure or variance is irrelevant if an imposed sentence is “reasonable
   under the totality of the relevant statutory factors.” United States v. Brantley,
   537 F.3d 347, 349 (5th Cir. 2008) (internal quotation marks omitted).
          Substantive reasonableness review is based on the 18 U.S.C. § 3553(a)
   sentencing factors. Gall, 552 U.S. at 51. When an above-guidelines sentence
   is imposed, this court “may consider the extent of the deviation but must give




                                          2
Case: 20-30047       Document: 00515678842         Page: 3   Date Filed: 12/18/2020




                                    No. 20-30047


   due deference to the district court’s decision that the [§] 3553(a) factors, as
   a whole, justify the extent of the variance.” United States v. Churchwell, 807
   F.3d 107, 123 (5th Cir. 2015). “A sentence is substantively unreasonable if it
   (1) does not account for a factor that should have received significant weight,
   (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing factors.”
   United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal quotation
   marks omitted).
          Here, the district court specifically stated that the sentence was
   justified in light of the § 3553(a) factors and referenced both Borek’s
   substantial criminal history and the fact that he committed the instant offense
   during pretrial release for wire fraud. Borek’s 30 criminal history points were
   the most criminal history points in the court’s memory. The written
   statement of reasons reflect that the sentence was based on the nature and
   circumstances of the offense and Borek’s history and characteristics, as well
   as the need to reflect the seriousness of the offense, promote respect for the
   law, and provide just punishment. See § 3553(a)(1)-(2)(A). Given the
   significant deference that is due a district court’s consideration of the
   § 3553(a) factors and the district court’s explanation of its sentencing
   decision, Borek has not demonstrated that his sentence was substantively
   unreasonable. See Gall, 552 U.S. at 51-53. Moreover, we have previously
   rejected Borek’s argument that the application of U.S.S.G. § 3C1.3 and 18
   U.S.C. § 3147 violates Apprendi v. New Jersey, 530 U.S. 466 (2000). See
   United States v. Simpson, 682 F. App’x 299, 303 (5th Cir. 2017).
          The district court’s judgment is AFFIRMED.




                                          3